              Case 20-14201-pmm                           Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                                  Desc Main
                                                                          Document     Page 1 of 43
 Fill in this information to identify your case:

 Debtor 1                   Larry Lee Wisser
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Cathleen Rachel Wisser
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,200,630.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              86,653.74

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,287,283.74

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             734,541.89

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                2,164.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              32,227.94


                                                                                                                                     Your total liabilities $               768,933.83


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,173.26

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,162.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16          Filed 10/30/20 Entered 10/30/20 14:04:00                          Desc Main
                                                                     Document     Page 2 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                     Case number (if known) 20-14201

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $                 0.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              2,164.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 2,164.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-14201-pmm                                   Doc 16          Filed 10/30/20 Entered 10/30/20 14:04:00                                    Desc Main
                                                                               Document     Page 3 of 43
 Fill in this information to identify your case and this filing:

 Debtor 1                    Larry Lee Wisser
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Cathleen Rachel Wisser
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF PENNSYLVANIA

 Case number            20-14201                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        8149 Bausch Road                                                               Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        New Tripoli                       PA        18066-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $200,630.00                $200,630.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenants by the Entireties
        Lehigh                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Debtors Homestead




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
          Case 20-14201-pmm                                    Doc 16    Filed 10/30/20 Entered 10/30/20 14:04:00                                           Desc Main
                                                                        Document     Page 4 of 43
 Debtor 1        Larry Lee Wisser
 Debtor 2        Cathleen Rachel Wisser                                                                                  Case number (if known)          20-14201

       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       8281 Holbens Valley Road                                                Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       New Tripoli                       PA        18066-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $700,000.00                   $700,000.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other     Farmland                              (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Tenants by the Entireties
       Lehigh                                                                  Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
                                                                        81 acres (78 acres of crops & 3 acres for the cows)


       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply
       8284 Holbens Valley Road                                                Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       New Tripoli                       PA        18066-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $100,000.00                   $100,000.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other     Farmland                              (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Tenants by the Entireties
       Lehigh                                                                  Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
                                                                        7 acres (grazing meadow)




Official Form 106A/B                                                       Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 20-14201-pmm                                  Doc 16       Filed 10/30/20 Entered 10/30/20 14:04:00                                              Desc Main
                                                                            Document     Page 5 of 43
 Debtor 1         Larry Lee Wisser
 Debtor 2         Cathleen Rachel Wisser                                                                                        Case number (if known)          20-14201

        If you own or have more than one, list here:
 1.4                                                                         What is the property? Check all that apply
        8289 Creamery Road                                                            Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        New Tripoli                       PA        18066-0000                        Land                                            entire property?              portion you own?
        City                              State              ZIP Code                 Investment property                                    $200,000.00                   $200,000.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other     Farmland                              (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only                                   Tenants by the Entireties
        Lehigh                                                                        Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             15 acres (3 acres of pasture & 12 acres of crops)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                           $1,200,630.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Buick                                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Regal                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         1993                                               Debtor 2 only
                                                                                                                                       Current value of the         Current value of the
          Approximate mileage:                     155,000                 Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another


                                                                           Check if this is community property                                      $800.00                      $800.00
                                                                           (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                                 $800.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                                Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured

Official Form 106A/B                                                             Schedule A/B: Property                                                                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16          Filed 10/30/20 Entered 10/30/20 14:04:00                      Desc Main
                                                                     Document     Page 6 of 43
 Debtor 1       Larry Lee Wisser
 Debtor 2       Cathleen Rachel Wisser                                                              Case number (if known)     20-14201

                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Misc household goods & furnishings                                                                           $3,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    32" CRT TV                                                                                                         $5.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    4 cats                                                                                                           $40.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Misc books & pictures                                                                                          $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $3,645.00

Official Form 106A/B                                                   Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 20-14201-pmm                                       Doc 16             Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                                     Document     Page 7 of 43
 Debtor 1         Larry Lee Wisser
 Debtor 2         Cathleen Rachel Wisser                                                                                            Case number (if known)   20-14201


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                   Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                       Cash                                    $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking - Acct #
                                              17.1.       1612                                    New Tripoli Bank                                                                 $0.00


                                                          Checking - Acct #
                                              17.2.       6100                                    American Bank                                                                    $2.26


                                                          Statement Savings
                                              17.3.       - Acct # 4498                           American Bank                                                                    $5.48


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16          Filed 10/30/20 Entered 10/30/20 14:04:00                          Desc Main
                                                                     Document     Page 8 of 43
 Debtor 1        Larry Lee Wisser
 Debtor 2        Cathleen Rachel Wisser                                                                  Case number (if known)      20-14201

        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                            Surrender or refund
                                                                                                                                        value:

                                         Term Life Insurance with Banner Life
                                         Insurance Company                                      Spouse                                                     $1.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No

Official Form 106A/B                                                   Schedule A/B: Property                                                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 20-14201-pmm                              Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                               Desc Main
                                                                          Document     Page 9 of 43
 Debtor 1        Larry Lee Wisser
 Debtor 2        Cathleen Rachel Wisser                                                                                          Case number (if known)        20-14201

        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $208.74


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.

           Yes. Go to line 47.
                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
      No
        Yes................


                                      75 cows (36 Holstein, 1 Lineback, 38 Jersey) and 1 calf                                                                                $75,000.00


48. Crops—either growing or harvested
        No
        Yes. Give specific information.....


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
      No
        Yes................


                                      1958 John Deere 530 (Gas 38 HP)                                                                                                          $7,000.00


50. Farm and fishing supplies, chemicals, and feed
        No
        Yes................

51. Any farm- and commercial fishing-related property you did not already list
        No
        Yes. Give specific information.....



Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
           Case 20-14201-pmm                                 Doc 16            Filed 10/30/20 Entered 10/30/20 14:04:00                                              Desc Main
                                                                             Document      Page 10 of 43
 Debtor 1         Larry Lee Wisser
 Debtor 2         Cathleen Rachel Wisser                                                                                                Case number (if known)   20-14201

 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................               $82,000.00


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $1,200,630.00
 56. Part 2: Total vehicles, line 5                                                                              $800.00
 57. Part 3: Total personal and household items, line 15                                                       $3,645.00
 58. Part 4: Total financial assets, line 36                                                                     $208.74
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                $82,000.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $86,653.74              Copy personal property total              $86,653.74

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,287,283.74




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
              Case 20-14201-pmm                       Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                             Desc Main
                                                                     Document      Page 11 of 43
 Fill in this information to identify your case:

 Debtor 1                 Larry Lee Wisser
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Cathleen Rachel Wisser
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      8149 Bausch Road New Tripoli, PA                               $200,630.00                               $50,300.00      11 U.S.C. § 522(d)(1)
      18066 Lehigh County
      Debtors Homestead                                                                    100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit

      1993 Buick Regal 155,000 miles                                      $800.00                                  $800.00     11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc household goods & furnishings                               $3,500.00                                 $3,500.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      32" CRT TV                                                            $5.00                                     $5.00    11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      4 cats                                                               $40.00                                   $40.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-14201-pmm                         Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                Desc Main
                                                                     Document      Page 12 of 43
 Debtor 1    Larry Lee Wisser
 Debtor 2    Cathleen Rachel Wisser                                                                      Case number (if known)     20-14201
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc books & pictures                                               $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking - Acct # 6100: American                                       $2.26                                     $2.26       11 U.S.C. § 522(d)(5)
     Bank
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Statement Savings - Acct # 4498:                                       $5.48                                     $5.48       11 U.S.C. § 522(d)(5)
     American Bank
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Term Life Insurance with Banner Life                                   $1.00                                     $1.00       11 U.S.C. § 522(d)(7)
     Insurance Company
     Beneficiary: Spouse                                                                   100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     75 cows (36 Holstein, 1 Lineback, 38                             $75,000.00                                 $2,442.26        11 U.S.C. § 522(d)(5)
     Jersey) and 1 calf
     Line from Schedule A/B: 47.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-14201-pmm                       Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                     Desc Main
                                                                     Document      Page 13 of 43
 Fill in this information to identify your case:

 Debtor 1                   Larry Lee Wisser
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Cathleen Rachel Wisser
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     New Tripoli Bank                         Describe the property that secures the claim:                 $94,000.00              $200,630.00                     $0.00
         Creditor's Name                          8149 Bausch Road New Tripoli, PA
                                                  18066 Lehigh County
                                                  Debtors Homestead
                                                  As of the date you file, the claim is: Check all that
         6748 Madison Street                      apply.
         New Tripoli, PA 18066                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Judgment on Note
       community debt

 Date debt was incurred          10/9/2015                 Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 14 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


 2.2     Northwest Bank                             Describe the property that secures the claim:                   $521,000.00         $700,000.00             $0.00
         Creditor's Name                            8281 Holbens Valley Road New
                                                    Tripoli, PA 18066 Lehigh County
                                                    81 acres (78 acres of crops & 3
                                                    acres for the cows)
                                                    As of the date you file, the claim is: Check all that
         PO Box 337                                 apply.
         Warren, PA 16365                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         Northwestern Lehigh
 2.3                                                                                                                   $2,453.66        $200,630.00             $0.00
         School District                            Describe the property that secures the claim:
         Creditor's Name                            8149 Bausch Road New Tripoli, PA
         c/o Portnoff Law                           18066 Lehigh County
         Associates LTD                             Debtors Homestead
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          2/15/2019                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 15 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


         Northwestern Lehigh
 2.4                                                                                                                   $4,304.14        $700,000.00             $0.00
         School District                            Describe the property that secures the claim:
         Creditor's Name                            8281 Holbens Valley Road New
                                                    Tripoli, PA 18066 Lehigh County
         c/o Portnoff Law                           81 acres (78 acres of crops & 3
         Associates LTD                             acres for the cows)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          2/15/2019                   Last 4 digits of account number


         Northwestern Lehigh
 2.5                                                Describe the property that secures the claim:                        $254.21        $100,000.00             $0.00
         School District
         Creditor's Name                            8284 Holbens Valley Road New
         c/o Portnoff Law                           Tripoli, PA 18066 Lehigh County
         Associates LTD                             7 acres (grazing meadow)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          9/20/2018                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 16 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


         Northwestern Lehigh
 2.6                                                                                                                     $295.99        $200,000.00             $0.00
         School District                            Describe the property that secures the claim:
         Creditor's Name                            8289 Creamery Road New Tripoli,
                                                    PA 18066 Lehigh County
         c/o Portnoff Law                           15 acres (3 acres of pasture & 12
         Associates LTD                             acres of crops)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          9/20/2018                   Last 4 digits of account number


         Northwestern Lehigh
 2.7                                                Describe the property that secures the claim:                      $2,451.76        $200,630.00             $0.00
         School District
         Creditor's Name                            8149 Bausch Road New Tripoli, PA
         c/o Portnoff Law                           18066 Lehigh County
         Associates LTD                             Debtors Homestead
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          7/6/2018                    Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 17 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


         Northwestern Lehigh
 2.8                                                                                                                   $4,453.20        $700,000.00             $0.00
         School District                            Describe the property that secures the claim:
         Creditor's Name                            8281 Holbens Valley Road New
                                                    Tripoli, PA 18066 Lehigh County
         c/o Portnoff Law                           81 acres (78 acres of crops & 3
         Associates LTD                             acres for the cows)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          6/19/2018                   Last 4 digits of account number


         Northwestern Lehigh
 2.9                                                Describe the property that secures the claim:                      $4,613.04        $700,000.00             $0.00
         School District
         Creditor's Name                            8281 Holbens Valley Road New
                                                    Tripoli, PA 18066 Lehigh County
         c/o Portnoff Law                           81 acres (78 acres of crops & 3
         Associates LTD                             acres for the cows)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          6/19/2018                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 18 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


 2.1     Northwestern Lehigh
 0       School District                            Describe the property that secures the claim:                        $656.58        $200,000.00             $0.00
         Creditor's Name                            8289 Creamery Road New Tripoli,
                                                    PA 18066 Lehigh County
         c/o Portnoff Law                           15 acres (3 acres of pasture & 12
         Associates LTD                             acres of crops)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          5/26/2017                   Last 4 digits of account number


 2.1     Northwestern Lehigh
 1       School District                            Describe the property that secures the claim:                        $614.80        $100,000.00             $0.00
         Creditor's Name                            8284 Holbens Valley Road New
         c/o Portnoff Law                           Tripoli, PA 18066 Lehigh County
         Associates LTD                             7 acres (grazing meadow)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          5/26/2017                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 19 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


 2.1     Northwestern Lehigh
 2       School District                            Describe the property that secures the claim:                      $2,779.14        $200,630.00             $0.00
         Creditor's Name                            8149 Bausch Road New Tripoli, PA
         c/o Portnoff Law                           18066 Lehigh County
         Associates LTD                             Debtors Homestead
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          5/26/2017                   Last 4 digits of account number


 2.1     Northwestern Lehigh
 3       School District                            Describe the property that secures the claim:                      $2,778.81        $200,630.00             $0.00
         Creditor's Name                            8149 Bausch Road New Tripoli, PA
         c/o Portnoff Law                           18066 Lehigh County
         Associates LTD                             Debtors Homestead
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          5/24/2016                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 20 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


 2.1     Northwestern Lehigh
 4       School District                            Describe the property that secures the claim:                      $4,413.68        $700,000.00             $0.00
         Creditor's Name                            8281 Holbens Valley Road New
                                                    Tripoli, PA 18066 Lehigh County
         c/o Portnoff Law                           81 acres (78 acres of crops & 3
         Associates LTD                             acres for the cows)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          5/24/2016                   Last 4 digits of account number


 2.1     Northwestern Lehigh
 5       School District                            Describe the property that secures the claim:                      $2,906.48        $700,000.00             $0.00
         Creditor's Name                            8281 Holbens Valley Road New
                                                    Tripoli, PA 18066 Lehigh County
         c/o Portnoff Law                           81 acres (78 acres of crops & 3
         Associates LTD                             acres for the cows)
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          2/20/2020                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                  Desc Main
                                                                      Document      Page 21 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)   20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


 2.1     Northwestern Lehigh
 6       School District                            Describe the property that secures the claim:                      $2,514.77        $200,630.00              $0.00
         Creditor's Name                            8149 Bausch Road New Tripoli, PA
         c/o Portnoff Law                           18066 Lehigh County
         Associates LTD                             Debtors Homestead
                                                    As of the date you file, the claim is: Check all that
         PO Box 391                                 apply.
         Norristown, PA 19404                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Municipal Lien
       community debt

 Date debt was incurred          2/20/2020                   Last 4 digits of account number


 2.1
 7       Oley Valley Feed Inc                       Describe the property that secures the claim:                    $38,514.13        $1,200,630.00             $0.00
         Creditor's Name                            All Real property owned by the
                                                    Debtor
                                                    As of the date you file, the claim is: Check all that
         143 Cleaver Road                           apply.
         Oley, PA 19547                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          7/19/2018                   Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-14201-pmm                            Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                            Desc Main
                                                                      Document      Page 22 of 43
 Debtor 1 Larry Lee Wisser                                                                                    Case number (if known)        20-14201
               First Name                  Middle Name                      Last Name
 Debtor 2 Cathleen Rachel Wisser
               First Name                  Middle Name                      Last Name


 2.1
 8       Oley Valley Feed, Inc.                     Describe the property that secures the claim:                    $45,537.50             $1,200,630.00                    $0.00
         Creditor's Name                            All real property owned by Debtor

                                                    As of the date you file, the claim is: Check all that
         143 Cleaver Road                           apply.
         Oley, PA 19547                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          7/19/2018                   Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $734,541.89
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $734,541.89

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Charles N. Shurr, Esquire
          2640 Westview Drive                                                                         Last 4 digits of account number
          Reading, PA 19610

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Farm Service Agency
          359 East Park Drive, Suite 1                                                                Last 4 digits of account number
          Attn - David W. Poorbaugh
          Harrisburg, PA 17111

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Jack Seitz, Esquire
          1620 Pond Road, Suite 200                                                                   Last 4 digits of account number
          Allentown, PA 18104

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.18
          Nicole C. Manley, Esquire
          105 E Philadelphia Ave                                                                      Last 4 digits of account number
          Boyertown, PA 19512

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.17
          Nicole C. Manley, Esquire
          105 E Philadelphia Ave                                                                      Last 4 digits of account number
          Boyertown, PA 19512




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 20-14201-pmm                         Doc 16          Filed 10/30/20 Entered 10/30/20 14:04:00                                            Desc Main
                                                                      Document      Page 23 of 43
 Fill in this information to identify your case:

 Debtor 1                     Larry Lee Wisser
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Cathleen Rachel Wisser
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          PA Departmenmt of Revenue                              Last 4 digits of account number                          $2,164.00             $2,164.00                    $0.00
              Priority Creditor's Name
              Bankruptcy Division                                    When was the debt incurred?           2013 & 2014
              PO Box 280946
              Harrisburg, PA 17128-0946
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Income Taxes


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              49771                                                Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                         Desc Main
                                                                     Document      Page 24 of 43
 Debtor 1 Larry Lee Wisser
 Debtor 2 Cathleen Rachel Wisser                                                                         Case number (if known)         20-14201

 4.1      American Bank                                              Last 4 digits of account number                                                            $5,023.00
          Nonpriority Creditor's Name
          4029 W Tilghman Street                                     When was the debt incurred?           2009
          Allentown, PA 18104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   charge off


 4.2      Daniel S. Farm Store                                       Last 4 digits of account number                                                            $4,146.00
          Nonpriority Creditor's Name
          c/o Amerassist AR Solution                                 When was the debt incurred?           2018
          1105 Schrock Road, Suite 502
          Columbus, OH 43229-1174
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   open account


 4.3      Penn Jersey Products Inc                                   Last 4 digits of account number                                                            $8,317.85
          Nonpriority Creditor's Name
          PO Box 7                                                   When was the debt incurred?           4/13/2015
          New Holland, PA 17557-0007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                         Desc Main
                                                                     Document      Page 25 of 43
 Debtor 1 Larry Lee Wisser
 Debtor 2 Cathleen Rachel Wisser                                                                          Case number (if known)          20-14201

 4.4       Timac Ago USA Inc                                         Last 4 digits of account number                                                                $14,741.09
           Nonpriority Creditor's Name
           c/o Pete Gaidia, CFO                                      When was the debt incurred?
           PO Box 888
           Reading, PA 19607
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated

               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   goods sold

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Robert W. Pontz, Esquire                                      Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 480 New Holland Avenue, Suite                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 6205
 Lancaster, PA 17602
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                       2,164.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                       2,164.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                         6g.       $                           0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                               here.                                                                                   $                      32,227.94

                        6j.    Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                      32,227.94




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
              Case 20-14201-pmm                         Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                           Desc Main
                                                                     Document      Page 26 of 43
 Fill in this information to identify your case:

 Debtor 1                  Larry Lee Wisser
                           First Name                         Middle Name              Last Name

 Debtor 2                  Cathleen Rachel Wisser
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00              Desc Main
                                                                        Document      Page 27 of 43
 Fill in this information to identify your case:

 Debtor 1                   Larry Lee Wisser
                            First Name                            Middle Name        Last Name

 Debtor 2                   Cathleen Rachel Wisser
 (Spouse if, filing)        First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-14201-pmm                    Doc 16     Filed 10/30/20 Entered 10/30/20 14:04:00                               Desc Main
                                                           Document      Page 28 of 43


Fill in this information to identify your case:

Debtor 1                      Larry Lee Wisser

Debtor 2                      Cathleen Rachel Wisser
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF PENNSYLVANIA

Case number               20-14201                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Deli                                        Cleaning
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Giant Food Stores                           Giant Food Stores

       Occupation may include student        Employer's address
                                                                   15100 Kutztown Road                         15100 Kutztown Road
       or homemaker, if it applies.
                                                                   Kutztown, PA 19530                          Kutztown, PA 19530

                                             How long employed there?         18 months                                 18 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         1,329.52        $         1,806.35

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,329.52               $   1,806.35




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 20-14201-pmm               Doc 16        Filed 10/30/20 Entered 10/30/20 14:04:00                                Desc Main
                                                       Document      Page 29 of 43

Debtor 1    Larry Lee Wisser
Debtor 2    Cathleen Rachel Wisser                                                               Case number (if known)    20-14201


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      1,329.52       $         1,806.35

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        177.52       $           259.09
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
     5e.    Insurance                                                                     5e.        $          0.00       $             0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
     5g.    Union dues                                                                    5g.        $          0.00       $             0.00
     5h.    Other deductions. Specify: Charitable Deduction                               5h.+       $          0.00 +     $             1.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            177.52       $           260.09
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,152.00       $          1,546.26
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00       $             0.00
     8d. Unemployment compensation                                                        8d.        $          0.00       $             0.00
     8e. Social Security                                                                  8e.        $      1,058.00       $           417.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,058.00       $            417.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,210.00 + $       1,963.26 = $           4,173.26
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          4,173.26
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtors expect to receive additional farm income upon delivery of 80 plus cows within 60 days




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
       Case 20-14201-pmm                       Doc 16        Filed 10/30/20 Entered 10/30/20 14:04:00                                 Desc Main
                                                           Document      Page 30 of 43


Fill in this information to identify your case:

Debtor 1                 Larry Lee Wisser                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Cathleen Rachel Wisser                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF PENNSYLVANIA                                           MM / DD / YYYY

Case number           20-14201
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,000.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case 20-14201-pmm                       Doc 16         Filed 10/30/20 Entered 10/30/20 14:04:00                                        Desc Main
                                                           Document      Page 31 of 43

Debtor 1     Larry Lee Wisser
Debtor 2     Cathleen Rachel Wisser                                                                    Case number (if known)      20-14201

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                  90.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 120.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                350.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 10.00
10.   Personal care products and services                                                    10. $                                                  25.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 125.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  25.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  125.00
      15b. Health insurance                                                                15b. $                                                  210.00
      15c. Vehicle insurance                                                               15c. $                                                   54.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                               2,028.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:                                                                        21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,162.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,162.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,173.26
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,162.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  11.26

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 20-14201-pmm                       Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                         Desc Main
                                                                     Document      Page 32 of 43




 Fill in this information to identify your case:

 Debtor 1                    Larry Lee Wisser
                             First Name                     Middle Name             Last Name

 Debtor 2                    Cathleen Rachel Wisser
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number              20-14201
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Larry Lee Wisser                                                      X   /s/ Cathleen Rachel Wisser
              Larry Lee Wisser                                                          Cathleen Rachel Wisser
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 30, 2020                                               Date    October 30, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 20-14201-pmm                       Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                               Desc Main
                                                                     Document      Page 33 of 43



 Fill in this information to identify your case:

 Debtor 1                  Larry Lee Wisser
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Cathleen Rachel Wisser
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number           20-14201
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $11,460.33            Wages, commissions,                $15,551.18
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                              Desc Main
                                                                     Document      Page 34 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                      Case number (if known)   20-14201

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                         $2,858.00          Wages, commissions,                       $0.00
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                   Wages, commissions,                      $106,259.00           Wages, commissions,                       $0.00
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                           $10,580.00         Social Security                        $4,170.00
 the date you filed for bankruptcy:   Benefits                                                                     Benefits

 For last calendar year:                           Social Security                                     $0.00       Social Security                              $0.00
 (January 1 to December 31, 2019 )                 Benefits                                                        Benefits


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                              Desc Main
                                                                     Document      Page 35 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                      Case number (if known)   20-14201

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Northwestern Lehigh S.D. vs. Larry                        Municipal Lien             Court of Common Pleas of                   Pending
       & Cathleen Wisser                                                                    LC                                         On appeal
       2019-ML-0200                                                                         455 Hamilton St
                                                                                                                                       Concluded
                                                                                            Allentown, PA 18101
                                                                                                                                    Lien entered on 2/15/2019

       Northwestern Lehigh S.D. vs. Larry                        Municipal Lien             Court of Common Pleas of                   Pending
       & Cathleen Wisser                                                                    LC                                         On appeal
       2019-ML-0199                                                                         455 Hamilton St
                                                                                                                                       Concluded
                                                                                            Allentown, PA 18101
                                                                                                                                    Lien entered on 2/15/19

       Northwestern Lehigh S.D. vs. Larry                        Municipal Lien             Court of Common Pleas of                   Pending
       & Cathleen Wisser                                                                    LC                                         On appeal
       2018-ML-2477                                                                         455 Hamilton St
                                                                                                                                       Concluded
                                                                                            Allentown, PA 18101
                                                                                                                                    Lien entered on 9/20/18

       Northwestern Lehigh S.D. vs. Larry                        Municipal Lien             Court of Common Pleas of                   Pending
       & Cathleen Wisser                                                                    LC                                         On appeal
       2019-ML-2473                                                                         455 Hamilton St
                                                                                                                                       Concluded
                                                                                            Allentown, PA 18101
                                                                                                                                    Lien entered on 9/20/2018

       Union Communtiy Bank &                                    Mortgage                   Court of Common Pleas of                   Pending
       Northwest Bank vs, Larry &                                foreclosure                LC                                         On appeal
       Cathleen Wisser                                                                      455 HJamilton St
                                                                                                                                       Concluded
       2016- C-2244                                                                         Allentown, PA 18101



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                 Desc Main
                                                                     Document      Page 36 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                      Case number (if known)    20-14201

       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Northwestern Lehigh S.D. vs. Larry                        Municipal Lien             Court of Common Pleas                       Pending
       & Cathleen Wisser                                                                    455 Hamilton St                             On appeal
       2020-ML-0192                                                                         Allentown, PA 18101
                                                                                                                                        Concluded

                                                                                                                                     Lien entered on 2/20/2020

       Northwestern Lehigh S.D. vs. Larry                        Municipal Lien             Court of Common Pleas of                    Pending
       & Cathleen Wisser                                                                    LC                                          On appeal
       2020-ML-0191                                                                         455 Hamilton St
                                                                                                                                        Concluded
                                                                                            Allentown, PA 18101
                                                                                                                                     Lien entered on 2/20/2020


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                 Desc Main
                                                                     Document      Page 37 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                      Case number (if known)    20-14201

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Barn burnt down July 22, 2020                        Covered - Insurance proceeds were                                 July 22, 2020            $175,000.00
                                                            $175,000.00


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Laputka Law Office, LLC                                        Attorney Fees                                           10/21/2020                  $3,225.00
       1344 W. Hamilton Street
       Allentown, PA 18102
       claputka@laputkalaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-14201-pmm                          Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                              Desc Main
                                                                     Document      Page 38 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                        Case number (if known)   20-14201

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of              Type of account or       Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number                instrument               closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                             have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                     have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

       Jason Wisser                                                   Debtors Farm                           1983 John Deere 4020                       Unknown
       7377 Lincoln Court                                                                                    Tractor, Orange Grain Wagon,
       New Tripoli, PA 18066                                                                                 Miller Pro Forge Wagon, 893
                                                                                                             Corn Head, Tow Master
                                                                                                             Trailer, 20' Folding Disc X 3, 4
                                                                                                             Hay wagons, Hay Bind, John
                                                                                                             Deere 4955 Tractor, Hay Rake,
                                                                                                             Hay Cutter, corn sileage and
                                                                                                             John Deere 550 sprayer

       Justin Wisser                                                  Debtors farm                           337 Bailer, New Holland 30'                Unknown
       8149 Bausch Road                                                                                      Hay elevator and New Holland
       New Tripoli, PA 18066                                                                                 LS 180-2002


 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                                   Desc Main
                                                                     Document      Page 39 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                             Case number (if known)   20-14201

      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                   Status of the
       Case Number                                                     Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                   Employer Identification number
       Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                       Dates business existed
       Larry and Cathleen Wisser                                 Family Farm                                           EIN:       xxx-xx-4995
       8149 Bausch Road
       New Tripoli, PA 18066                                     N/A                                                   From-To    1989 to present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00                            Desc Main
                                                                     Document      Page 40 of 43
 Debtor 1      Larry Lee Wisser
 Debtor 2      Cathleen Rachel Wisser                                                                      Case number (if known)   20-14201

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Larry Lee Wisser                                                    /s/ Cathleen Rachel Wisser
 Larry Lee Wisser                                                        Cathleen Rachel Wisser
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     October 30, 2020                                               Date     October 30, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 20-14201-pmm                           Doc 16           Filed 10/30/20 Entered 10/30/20 14:04:00          Desc Main
                                                                     Document      Page 41 of 43




                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
            Larry Lee Wisser
 In re      Cathleen Rachel Wisser                                                                      Case No.   20-14201
                                                                                    Debtor(s)           Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: October 30, 2020                                                  /s/ Larry Lee Wisser
                                                                         Larry Lee Wisser
                                                                         Signature of Debtor

 Date: October 30, 2020                                                  /s/ Cathleen Rachel Wisser
                                                                         Cathleen Rachel Wisser
                                                                         Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-14201-pmm   Doc 16     Filed 10/30/20 Entered 10/30/20 14:04:00   Desc Main
                                 Document      Page 42 of 43


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        American Bank
                        4029 W Tilghman Street
                        Allentown, PA 18104



                        Charles N. Shurr, Esquire
                        2640 Westview Drive
                        Reading, PA 19610



                        Daniel S. Farm Store
                        c/o Amerassist AR Solution
                        1105 Schrock Road, Suite 502
                        Columbus, OH 43229-1174



                        Farm Service Agency
                        359 East Park Drive, Suite 1
                        Attn - David W. Poorbaugh
                        Harrisburg, PA 17111



                        Jack Seitz, Esquire
                        1620 Pond Road, Suite 200
                        Allentown, PA 18104



                        New Tripoli Bank
                        6748 Madison Street
                        New Tripoli, PA 18066



                        Nicole C. Manley, Esquire
                        105 E Philadelphia Ave
                        Boyertown, PA 19512



                        Northwest Bank
                        PO Box 337
                        Warren, PA 16365



                        Northwestern Lehigh School District
                        c/o Portnoff Law Associates LTD
                        PO Box 391
                        Norristown, PA 19404
Case 20-14201-pmm   Doc 16     Filed 10/30/20 Entered 10/30/20 14:04:00   Desc Main
                             Document      Page 43 of 43



                    Oley Valley Feed Inc
                    143 Cleaver Road
                    Oley, PA 19547



                    Oley Valley Feed, Inc.
                    143 Cleaver Road
                    Oley, PA 19547



                    PA Departmenmt of Revenue
                    Bankruptcy Division
                    PO Box 280946
                    Harrisburg, PA 17128-0946



                    Penn Jersey Products Inc
                    PO Box 7
                    New Holland, PA 17557-0007



                    Robert W. Pontz, Esquire
                    480 New Holland Avenue, Suite 6205
                    Lancaster, PA 17602



                    Timac Ago USA Inc
                    c/o Pete Gaidia, CFO
                    PO Box 888
                    Reading, PA 19607
